Citation Nr: 1543562	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 24, 2009, for the grant of service connection for residuals of traumatic brain injury (TBI) with migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The matter was last before the Board in August 2014, when it was remanded for issuance of a Statement of the Case. See August 2014 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

The Veteran testified before the undersigned at a February 2014 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's claims for service connection for a head injury and migraine headaches was denied in July 1999, but he did not perfect an appeal as to the decision.

2. The July 1999 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3. His claim to reopen service connection for migraine headaches was received at the RO on July 24, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 2009, for the grant of service connection for residuals of TBI with migraine headaches have not been met. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 38 C .F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

To the extent the Veteran is claiming clear and unmistakable error (CUE) in a prior rating decision, as a matter of law, the VCAA is not applicable to CUE petitions. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The August 2009 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains relevant evidence pertinent to the Veteran's claim. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that service connection for residuals of TBI should be effective to the date he filed his original claim of entitlement to service connection for head injury and headaches, July 30, 1998. He contends that as the VA has conceded he has TBI residuals related to service, the effective date should begin in July 1998. He further contends that it was clear and unmistakable error to not provide him a VA examination when he originally filed for service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

As the Veteran had previously filed a claim for service connection for residuals of TBI, the effective date for a reopened claim, after a final disallowance, is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran filed his original claim for service connection for residuals of TBI (claimed as head injury resulting in migraine headaches) in July 1998. In July 1999, the RO denied the claim. The Veteran was notified of this decision and of his appellate rights by letter dated January 9, 1999, which was sent again February 18, 1999. He filed a notice of disagreement in March 1999 and a statement of the case was issued in July 1999. The Veteran filed a VA Form 9, which was received by the RO in August 1999, and specifically stated that he was only appealing the issues of entitlement to service connection for disfigurement of the left ear, hearing loss, and tinnitus. Further, during his May 2000 Board hearing, the Veteran stated he had dropped his appeal for service connection for headaches, and his representative answered in the affirmative when the chairman verified by asking whether that issue was withdrawn. See May 2000 Hearing Transcript, pp. 2-3. As such, the July 1999 rating decision that denied service connection became final. 38 C.F.R. § 20.1103. Accordingly, new and material evidence was required to reopen any future claim for service connection for residuals of TBI, to include headaches.

In July 2009, the Veteran petitioned to reopen his claim of entitlement to service connection for migraine headaches. In a December 2009 rating decision, the RO reopened the claim and decided it on the merits, including based on service treatment records, post-service medical records, and a VA examination report. The Veteran's claim was granted in the December 2009 rating decision, effective July 24, 2009, the date he filed his claim to reopen. The Veteran disagreed with the effective date assigned and indicated it should be earlier.

Pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date of receipt of the claim to reopen. The Veteran did not have a claim, informal or formal, pending prior to July 24, 2009. Accordingly, the effective date could not be earlier than the date his claim was filed.

The Veteran has also contended an earlier effective date is warranted based on CUE in the earlier July 1999 rating decision. A final rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous. See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991). Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. § 5108. An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE. CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would "manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A failure in the duty to assist does not establish CUE. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996). Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Veteran has contended that there was CUE in the July 1999 rating decision, as he was not granted a VA examination prior to the decision. The Board finds that the July 1999 rating decision does not contain CUE. To reiterate, CUE may only be granted on the basis of errors of fact or law; the breach of the duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Crippen, 9 Vet. App. 412 at 424; Caffrey, 6 Vet. App 377 at 383-84. The Veteran's contentions, based on a failure in the duty to assist by not providing a VA examination, cannot be used as a basis for a valid CUE claim.

As theVeteran does not have a valid CUE claim and he has already been awarded the earliest effective date possible, his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date earlier than July 24, 2009, for the grant of service connection for residuals of TBI with migraine headaches is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


